Ln* Orr,", o, Kru,* J. Kror,*"
                                                                                                    666 Old Country Road, Suite 900
Kevin J. Keating, Esq                                                                                 Garden City, New York I 1530

Counsel:                                                                                                            T:516-222'1099
StefaniColdin, Esq.                                                                                                 F:516-745-0844

                                                                                                            MANHATTAN OFFICE
                                                                                                                BY APPOINTMEN'T
                                                                                                                   "J':212- e64-2702



                                                                                .lanuary 8, 2020



           Via ECF
           l'lonorable Joanna Scybert
           tJnited States District Court
           Enstenr District of New York
           100 Federal Plaza
           Ccntral Islip, New   York   I 1722

           Re:     Unitcd Statcs v. Stcphanie Lee
                    rTcR-372 (.rS)

           Dear Judge Scybert:

                   As you are aware, I am attorney under the Crirninal Justice Act tbr Ms. Lee in the captioned matter,
           ln an earlier status conference, during which counsel for the defendants sought an ad.journment of the trial
           date based on thc cnonnous volume of rnaterial in this matter, Your Honor advised counsel that the Court
           would readily enteftain applications fbr assistance to detbnse counscl.

                    With this, I writc to respectltlly request that the Court autltorize payment under the Criminal .lustice
           Act for work pertbrnred by Stefani Coldin, who is counsel to my firm, in this matter. Ms. Goldin has a great
           deal of'experience in representing clients in criminal matters and has been a practicing attorney tbr 26 years.
           Ms, Coldin has workcd with me on a number ol'federal matters of significance.

                   As an initial application, I propose that the Court approve 100 hours at    $ 125,00 an hour.


                   Thank you t'or your consideration.

                                                                                Very truly yours,


                                                                                   tutt'f
                                                                                KEVIN J. KEA INO

           K.lK:sep
           cc: AUSA Whitnran Knapp
